Citation Nr: 9920574	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  97-30 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for a left perforated 
tympanic membrane with severe sensorineural hearing loss.

2.  Entitlement to service connection for arthritis of the 
lumbosacral spine.

3.  Entitlement to service connection for a disability 
manifested by bone socket numbness.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for reflux laryngitis.


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel




INTRODUCTION

The veteran had service in the Philippine Army, including 
recognized guerrilla service from January 1945 to January 
1946.  He also had subsequent service with the New Philippine 
Scouts from July 1946 to February 1949.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1997 rating decision of the Department of 
Veterans Affairs (VA) Manila Regional Office (RO) which 
denied service connection for the disabilities set forth on 
the cover page of this decision.  


FINDING OF FACT

The claims of service connection for a left perforated 
tympanic membrane with severe sensorineural hearing loss, 
arthritis of the lumbosacral spine, a disability manifested 
by bone socket numbness, hypertension, and reflux laryngitis, 
are not supported by cognizable evidence showing that the 
claims are plausible or capable of substantiation.


CONCLUSION OF LAW

The claims of service connection for a left perforated 
tympanic membrane with sensorineural hearing loss, arthritis 
of the lumbosacral spine, a disability manifested by bone 
socket numbness, hypertension, and reflux laryngitis, are not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's January 1946 military separation medical 
examination report is negative for pertinent complaints or 
abnormalities.  On examination, his blood pressure was 
130/65, and his hearing acuity was 15/15, bilaterally.  
Physical examination showed no musculoskeletal, ear, nose, 
and throat, or abdominal wall and viscera abnormalities.  In 
addition, his cardiovascular system was clinically normal.  
On his January 1946 Affidavit for Philippine Army Personnel, 
the veteran denied incurring wounds or illnesses during 
service.

According to July and November 1998 responses from the 
National Personnel Records Center (NPRC), no additional 
service medical records pertaining to the veteran are 
available.  The NRPC indicated that any medical records on 
file for the veteran's period of service with the New 
Philippine Scouts may have been destroyed in the fire at that 
facility.  It addition, it was noted that all searches for 
alternative sources or records were fruitless.  Specifically, 
a search of Surgeon General's Office (SGO) information and 
morning reports revealed no sick, injured, or hospitalization 
remarks pertaining to the veteran.  

Post-service treatment records show that in September 1978, 
the veteran sought treatment at the Veterans Memorial Medical 
Center for low back pain, reporting a thirteen year history 
of such pain.  He denied prior serious illnesses or 
hospitalizations.  On examination, the veteran's blood 
pressure was 130/80.  His abdomen was flat and soft with no 
palpable masses or tenderness.  Examination of the 
extremities showed no limitation of motion.  X-ray 
examination of the thoracic and lumbar spine showed 
osteoarthritic changes.  

In September 1988, the veteran was again seen in connection 
with his complaints of low back pain.  A blood pressure 
reading of 140/80 was recorded.  The assessment was 
osteoarthritis of the lumbosacral spine and William's flexion 
exercises were prescribed.  

In March 1990, he sought treatment for dizziness accompanied 
by a headache of one month duration.  A blood pressure 
reading of 140/80 was recorded.  The assessment was 
hypertensive vascular disease and medication was prescribed.  
Also noted were low back pains for the past twelve years.  
The assessment was osteoarthritis.

Records from R. Buenaventura, M.D. for the period of December 
1992 to December 1996 show that the veteran was treated 
during this period for several disorders, including 
hypertension, gastritis, gout and gouty arthritis, right knee 
and neck pain, right shoulder bursitis, cataracts, and low 
back pain.

In April 1996, the veteran visited a specialist in 
otolaryngology in connection with his complaints of food 
sticking in his throat for approximately the past ten years.  
He also reported occasional left otorrhea.  Physical 
examination showed a healed perforation of the right tympanic 
membrane and an approximately 30 percent dry central 
perforation of the left tympanic membrane.  There was marked 
pachydermia of the posterior laryngeal commissure, but no 
mass lesions.  The diagnoses included gastroesophageal reflux 
disease, reflux laryngitis, left tympanic membrane 
perforation, and left otorrhea by history.  An audiometric 
examination conducted in May 1996 showed marked sensorineural 
hearing loss in the left ear and mild sensorineural hearing 
loss in the right.

In a December 1996 statement, the veteran indicated that 
during his period of service, he was in close proximity to 
heavy artillery fire.  Specifically, he indicated that on one 
occasion in May 1945, his post came under mortar and rocket 
attack by Japanese soldiers.  The veteran stated that he and 
his fellow guerrillas returned fire from their foxholes with 
their automatic rifles and that after the fight, his ears 
were affected and he could hardly stand.  The veteran also 
stated that during his period of service, he often had to 
climb hills carrying full packs of food, rifles and 
ammunition.  He stated that upon his return to his outpost, 
he would tremble with backaches and colds.  

In his September 1997 substantive appeal, the veteran 
indicated that upon his separation from service in January 
1946, he was suffering from a backache and a ringing in the 
left ear.  He stated that he had consulted with a faith 
healer for treatment, because he was unable to afford 
professional medical treatment.  He stated that he depended 
on the services of the faith healer until September 1978, 
when he became aware that he could get treatment at the 
Veterans Memorial Hospital.  

In a February 1998 statement, the veteran indicated that he 
was treated for low back and ear complaints in service for 
one week during the summer of 1945.  He stated that during 
his service in the New Philippine Scouts, he again 
experienced low back pain and hearing loss and was often seen 
on sick call.  The veteran speculated that the cold weather 
during his service caused his backache and numbness in his 
bone sockets.  

II.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  

Where a veteran served continuously for a period of 90 days 
or more and certain chronic diseases (including arthritis, 
hypertension, and peptic ulcers) become manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 38 
C.F.R. 3.307, 3.309 (1998).

The term hypertension means that the diastolic blood pressure 
is predominately 90 or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominately 160 or greater with a diastolic blood pressure 
of less than 90.  38 C.F.R. § 4.104, Note following 
Diagnostic Code 7101 (1998).

For VA compensation purposes, hypertension is considered to 
be 10 percent disabling where diastolic blood pressure 
readings are persistently 100 or more.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cox v. Brown, 5 Vet. 
App. 95, 99 (1993); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(1997).  

The Board notes that during the course of this appeal, the 
Rating Schedule for cardiovascular diseases was amended.  See 
62 Fed. Reg. 65,207-224 (1997) (codified at 38 C.F.R. § 4.104 
(1998)).  However, the revised rating criteria do not result 
in any substantive change to the rating of hypertension that 
would affect the veteran's claim nor any change to the 
minimum diastolic pressure readings required for 
compensation.

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. 3.303(b) 
(1998).  

This rule does not mean that any manifestation in service 
will permit service connection.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).


In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).  

When complete service medical records are unavailable, VA's 
obligation to explain findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule is 
heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

In Degmetich v. Brown, 104 F. 3d 1328, 1331-33 (1997), the 
Federal Circuit held that an award of service connection 
pursuant to 38 U.S.C.A. § 1131 requires proof of a current 
disability at the time of application.  See also Gilpin v. 
West, 155 F.3d 1353, 1355-6 (Fed. Cir. 1998) (noting that 
"[a] current disability cannot exist without some evidence 
of its existence"; therefore, an award of service connection 
pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.304(f) 
requires proof of a "current disability" and "current 
symptomatology").  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

Analysis 

Perforated left tympanic membrane with sensorineural hearing 
loss

In this case, the veteran has stated that he developed left 
ear symptoms in combat.  Because the service medical records 
are negative for any indications of treatment for or 
abnormalities of the left ear, and because the evidence of 
record suggests that he engaged in combat with the enemy 
during World War II, the Board has considered the provisions 
of 38 C.F.R. § 1154(b) in connection with his claim.  

In Collette v. Brown, 82 F.3d 389 (1996), the Federal Circuit 
set forth a three-step sequential analysis for applying 38 
U.S.C.A. § 1154(b), for combat veterans.  First, it must be 
determined whether the veteran submitted satisfactory lay or 
other evidence of service incurrence of an injury or disease.  
This requirement is satisfied if the veteran's evidence, in 
isolation from other evidence, appears credible such that it 
would allow a reasonable fact-finder to conclude that the 
alleged injury or disease was incurred in the veteran's 
combat service.  Second, the evidence must be "consistent 
with the circumstances, conditions, or hardships of such 
service."  If both of these steps are satisfied, then a 
factual presumption arises that the veteran's alleged disease 
or injury was incurred or aggravated in service; this 
presumption may only be rebutted with clear and convincing 
evidence.  However, even if these steps are met, the veteran 
must present competent evidence that a current disability is 
related to service.  See Arms v. West, 12 Vet. App. 188 
(1999); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

The Board has reviewed the veteran's statements, particularly 
his December 1996 statement outlining his actions during 
combat with Japanese soldiers and subsequent statements 
describing his left ear ringing.  The Board finds that his 
statements are credible and appear consistent with the 
circumstances of his armed combat with hostile forces in 
World War II.  Thus, the Board accepts that the veteran 
sustained acoustic trauma in combat service.  

However, as noted earlier, the Federal Circuit has emphasized 
that 38 U.S.C.A. § 1154(b) applies to the second element of a 
well-grounded claim (i.e., whether an injury was incurred in 
service), and not to the questions of whether there is a 
current disability or a nexus to service.  Collette at 392.  
The veteran must still present competent medical evidence of 
a nexus or link between a left ear disability and an incident 
of his military service to satisfy the elements of a well-
grounded claim.  See Libertine, 9 Vet. App. at 524.  



That element is missing in this case.  Despite lay evidence 
of in-service acoustic trauma, the Board finds no competent 
(medical) evidence of record establishing a nexus between any 
current left ear disability and any in-service incident or 
injury.  

While the post-service medical evidence of record currently 
documents a perforated left tympanic membrane with marked 
sensorineural hearing loss, there is no competent medical 
evidence of record establishing a nexus between the veteran's 
current disability and his service or any incident therein, 
including exposure to acoustic trauma.  Cf. Peters v. Brown, 
6 Vet. App. 540, 543, (1994).  

As the record does not establish that the veteran possesses a 
recognized degree of medical knowledge, his own opinions as 
to medical diagnoses and/or causation are not competent and 
not sufficient to establish a plausible claim.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

Moreover, it is noted that there is no evidence of 
sensorineural hearing loss within one year of separation from 
service.  38 C.F.R. § 3.309.  Absent such evidence, the Board 
concludes that the claims of service connection for a left 
perforated tympanic membrane with sensorineural hearing loss 
is not well grounded.

In reaching this determination, the Board has also considered 
the veteran's claim that he has experienced continuous left 
ear symptomatology since his separation from service.  Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).  

In this case, however, while the Board accepts the veteran's 
statements of continuity of left ear symptomatology since 
service, medical expertise is required relating a current 
disability to his reported symptoms.  Because the record is 
devoid of any such evidence, the Board concludes that the 
veteran has not submitted evidence sufficient to well ground 
his claim.





Low back disability 

The veteran also contends that he incurred a low back injury 
in combat service.  The Board finds that the veteran's 
statements regarding his low back injury or injuries appear 
consistent with the circumstances of his combat in World War 
II.  38 U.S.C.A. § 1154(b).  

However, as noted earlier, the Federal Circuit has emphasized 
that 38 U.S.C.A. § 1154(b) applies to the second element of a 
well-grounded claim (i.e., whether an injury was incurred in 
service), and not to the questions of whether there is a 
current disability or a nexus to service.  Collette at 392.  
In this case, while the post-service record shows a current 
low back disability, there is no competent medical evidence 
of a nexus or link between his current low disability and an 
incident of his military service.  See Libertine, 9 Vet. App. 
at 524.  Despite lay evidence of an in-service low back 
injury, the Board finds no competent medical evidence of 
record establishing a nexus between any current low 
disability and any in-service injury.

While the veteran claims that his current low back disability 
resulted from in-service injury, as the record does not 
establish that he possesses a recognized degree of medical 
knowledge, his opinion as to causation are not competent.  As 
lay statements, they are insufficient to establish a 
plausible claim.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, the Board concludes that service connection 
for low disability is not well grounded.  38 U.S.C.A. § 
5107(a).

It is also noted that the veteran has reported continuous low 
back problems since service.  However, competent medical 
evidence is necessary to relate any current low back 
disability to the continuity of symptomatology reported by 
the veteran.  There is no such evidence in the current 
record.  Savage, supra.


Hypertension

In this case, the veteran generally contends that service 
connection for hypertension is warranted.  On careful review 
of the evidence of record, however, the Board must conclude 
that the claim of service connection for hypertension is not 
well grounded. 

Initially, it is noted that the veteran has not specifically 
alleged that he incurred this disability as a result of 
combat with the enemy.  Application of the provisions of 38 
U.S.C.A. § 1154(b) would not assist the veteran in this 
claim.

The available service medical records are negative for 
complaints or findings pertaining to hypertension or elevated 
blood pressure readings.  Moreover, the Board notes that the 
evidence does not show, nor does the veteran contend, that 
hypertension was diagnosed within one year of service, nor is 
there evidence of persistent diastolic blood pressure 
readings of 100 or more either during service or within one 
year of separation from service.  

While the record shows that hypertension was diagnosed many 
years after service in March 1990, without medical evidence 
of a possible nexus of between the veteran's current 
hypertension and his military service, the claim is not well 
grounded.  38 U.S.C.A. § 5107(a).

Bone socket numbness

The veteran has also claimed entitlement to service 
connection for a disability manifested by bone socket 
numbness.  He has speculated that he developed this condition 
during his military service as a result of exposure to cold 
weather conditions.  

Although his statements that he experienced bone socket 
numbness in service are accepted as true, the Board must 
nonetheless conclude that the claim of service connection for 
a disability manifested by bone socket numbness is not well 
grounded.  

As set forth above, a service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  In this case, 
without exception, the medical evidence has failed to 
document the existence of a current disability manifested by 
bone socket numbness.  

Even if the Board were to assume that the veteran's currently 
diagnosed gout and gouty arthritis accounts for his reported 
bone socket numbness symptomatology, the record still lacks 
competent medical evidence of a nexus between this current 
disability and his military service, any incident therein, or 
any reported continuous symptomatology.  Thus, the Board 
concludes that the claim of service connection for a 
disability manifested by bone socket numbness is not well 
grounded and must be denied. 38 U.S.C.A. § 5107.

Reflux laryngitis

Regarding his claim of service connection for reflux 
laryngitis, the Board notes that the available service 
medical records are completely negative for any complaints or 
indication of this condition.  Likewise, post-service medical 
treatment records do not contain any diagnosis of reflux 
laryngitis until April 1996, decades after service, when the 
veteran was examined by a specialist in otolaryngology.  At 
that time, the veteran reported that he had been experiencing 
food sticking in his throat for approximately the past ten 
years.  

As with his claims of service connection for the disabilities 
discussed above, the claim of service connection for reflux 
laryngitis is not well grounded.  The record contains no 
competent medical evidence attributing his current condition 
to his distant military service, any incident therein, or any 
claimed continuous symptomatology.  




As an apparent layperson, lacking in medical training and 
expertise, the veteran is not competent to address issues 
requiring an expert medical opinion, to include medical 
diagnoses or opinions as to medical etiology.  Espiritu, 
supra.  Accordingly, absent the required nexus between a 
current disability and service, the veteran's claim is not 
well grounded, and must be denied.

IV. Conclusion

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims of service 
connection for a left perforated tympanic membrane with 
sensorineural hearing loss, arthritis of the lumbosacral 
spine, a disability manifested by bone socket numbness, 
hypertension, and reflux laryngitis.

In the absence of well-grounded claims, there is no duty to 
assist the veteran in developing the facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a).  The Board also concludes that 
VA's duty under 38 U.S.C.A. § 5103(a) has been satisfied in 
this case.  The Federal Circuit has held that section 5103(a) 
imposes a duty on VA to notify a claimant of the evidence 
needed to complete a submitted application when VA is aware, 
or reasonably should be aware, of the existence of such 
relevant evidence.  McKnight v. Gober, 131 F.3d 1483 (1997).  

In this case, the veteran has not reported the existence of 
any obtainable evidence that could serve to render his claim 
well grounded.  The veteran is advised that he should take 
the above discussion as guidance as to how he may present 
well grounded claims of service connection for his claimed 
disabilities in the future.

As the appellant's claims for service connection for the 
multiple disorders at issue are not well grounded, the 
doctrine of reasonable doubt has no application to his case.


ORDER

The veteran not having submitted well grounded claims of 
entitlement to service connection for arthritis of the 
lumbosacral spine, left perforated tympanic membrane with 
sensorineural hearing loss, a disability manifested by bone 
socket numbness, hypertension, and reflux laryngitis, the 
appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

